DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-20 are pending.
Claims 1-13 are rejected under 35 U.S.C. §101.
Claims 1-3, 9, 14-15, and 19 are rejected under 35 U.S.C. §103.
Claims 16-18 and 20 contain allowable subject matter but are objected to as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13
Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the claimed invention is directed to collecting, storing, and analyzing data without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-13 describe a non-transitory machine-readable storage medium, claims 14-18 describe a device, and claims 19-20 describe a process/method, therefore satisfying Step 1 of the analysis.
	
Step 2 Analysis for Claims 1-13
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites the limitations “determine whether times in successive entries of the plurality of entries of the time-state data structure are within a threshold of one another, the threshold based on the predefined time duration; and based on the determining, set a parameter representing a quality of the time clock.”  
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 1, as currently written, the limitations identified above describe the evaluation and modification of data based on stored time clock information information, which corresponds to analysis of collected information.  As such, the identified limitations describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a processor).  That is, nothing in the claim elements preclude the steps for the determination and evaluation of appropriate remedial actions from practically being performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  
Accordingly, claim 1 recites one or more abstract ideas.
Dependent claims 2-4, 6-8, and 10-13 contain limitations which describe further details for evaluating and/or modifying data pertaining to time clock information.  As such, the limitations are directed to performing the abstract idea(s) identified in claim 1.
Accordingly, claims 1-4, 6-8, and 10-13 each recite a judicial exception.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 recites the additional limitation “record, in an entry of a time-state data structure that includes a plurality of entries to store respective times, a time in response to invocation of a time-lapse process that lasts a predefined time duration independently of a time clock of the electronic device.”  Claims 5 and 9 also contain limitations pertaining to retrieving or storing time clock information.  These limitations describe storing and retrieving information at a high level.  As such, the limitations describe insignificant extra-solution activity and do not integrate the abstract idea(s) into a practical application.
Claims 2-4, 6-8, and 10-13 contain limitations which describe further details for evaluating and/or modifying data pertaining to time clock information contain limitations which describe further details for information stored in the performance tables.  However, these limitations contain no additional elements which would integrate the identified abstract idea(s) into a practical application.

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  
Claim 1 recites the additional limitation “record, in an entry of a time-state data structure that includes a plurality of entries to store respective times, a time in response to invocation of a time-lapse process that lasts a predefined time duration independently of a time clock of the electronic device.”  Claims 5 and 9 also contain limitations pertaining to retrieving or storing time clock information.  These limitations are written in a generic manner and are equivalent to storing and retrieving information in memory, which has been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP Section 2106.05(d)(II)(iv)).  Therefore, the limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.
Claims 2-4, 6-8, and 10-13 contain limitations which describe further details for evaluating and/or modifying data pertaining to time clock information contain limitations which describe further details for information stored in the performance tables.  However, these limitations contain no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.
Therefore, the limitations identified above recite no additional elements that would amount to significantly more than the identified abstract idea(s).

Conclusion
In light of the above, the limitations in claims 1-13 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1-13 are therefore not patent eligible.
It is recommended that limitations specifying the invoking of a time-lapse process or sleep process, similar to those in claims 14 and 19 which were determined to be patent eligible (as explained in the analysis below), be incorporated into independent claim 1.  Doing so would integrate the identified abstract idea(s) into a practical application and make claims 1-13 patent eligible under 35 U.S.C. § 101.

Step 2 Analysis for Claims 14-18
Claims 14-18 recite limitations for an electronic device comprising a time clock and a processor.  Independent claim 14 recites limitations for “perform a time quality determination loop comprising: in each iteration of the time quality determination loop, setting variables based on times in successive entries of the plurality of entries;” and “compute a parameter representing a quality of the time clock based on values of the variables set in the time quality determination loop.”  
When considered using their broadest reasonable interpretation, these limitations describe a mental process and, therefore, an abstract idea.  However, claim 14 also recites limitations for performing a time monitoring loop that involves invoking a time-lapse process that lasts a predefined time duration independently of the time clock, which cannot be practically performed in the human mind as a mental process.  When considered as a whole in the Step 2-Prong 2 analysis, the limitations in claim 14 integrate the identified abstract ideas into a practical application.
Accordingly, claims 14-18 are therefore patent eligible.

Step 2 Analysis for Claims 19-20
Claims 19-20 recite limitations for method of an electronic device.  Independent claim 19 recites limitations for “in each iteration of a time quality determination loop, setting variables based on comparing times in successive entries of the plurality of entries;” and “computing a parameter representing a quality of the time clock based on values of the variables set in the time quality determination loop.”  
When considered using their broadest reasonable interpretation, these limitations describe a mental process and, therefore, an abstract idea.  However, claim 19 also recites limitations for performing a time monitoring loop that involves invoking a sleep process that lasts a predefined sleep duration independently of a time clock of the electronic device, which cannot be practically performed in the human mind as a mental process.  When considered as a whole in the Step 2-Prong 2 analysis, the limitations in claim 19 integrate the identified abstract ideas into a practical application.
Accordingly, claims 19-20 are therefore patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 14-15, and 19
Claims 1-3, 9, 14-15, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Ackley et al. (U.S. Patent Publication No. 2019/0113571) in view of Merio et al. (U.S. Patent No. 8,559,421).

Claim 1
Regarding claim 1, Ackley discloses: 
A non-transitory machine-readable storage medium comprising instructions that upon execution cause an electronic device to: 
record, in an entry of a time-state data structure that includes a plurality of entries to store respective times, a time in response to invocation of a time-lapse process that lasts a predefined time duration independently of a time clock of the electronic device (Ackley: ¶ [0037] and ¶ [0044] (store timestamp information and events related to detected discrepancies in the timestamps and/or system clock in a time log); ¶ [0055]-[0057] (performing monitoring loops that last for a certain amount of time and record times for beginning and end of loop)); and
determine whether times in successive entries of the plurality of entries of the time-state data structure are within a threshold of one another, the threshold based on the predefined time duration (Ackley: ¶ [0052] (comparison of timestamps and determining if difference exceeds a predetermined threshold); Figure 7 and ¶ [0060]-[0061] (analysis of sequential timestamps to determine if subsequent event timestamp is out-of-sequence from (earlier than) previous timestamp)). 

Further regarding claim 1, Ackley does not explicitly disclose, but Merio teaches:
based on the determining, set a parameter representing a quality of the time clock (Merio: Col. 3, Lines 28-33; Col. 7, Lines 50-67). 

Ackley teaches determining whether there is a problem with the time clock, but does not explicitly teach setting a parameter representing a quality of the time clock as required in the claim.  Merio teaches determining a quality value for the calibration of a time clock (Merio: Col. 3, Lines 28-33; Col. 7, Lines 50-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Merio in conjunction with a clock monitoring mechanism such as that taught by Ackley.  One of ordinary skill in the art would be motivated to do so to be able to improve tracking of clock problems using a computed quality value that can be stored in a time log such as that taught by Ackley (Ackley: ¶ [0058]). 

Claims 2-3 and 9
Regarding claim 2, Ackley in view of Merio discloses: 
The non-transitory machine-readable storage medium of claim 1, wherein the time-lapse process is a sleep process that sleeps for the predefined time duration when invoked (Ackley: ¶ [0055] (loop may be configured to endure for a certain amount of time)).

Regarding claim 3, Ackley in view of Merio discloses: 
The non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the electronic device to: 
determine whether given entries of the plurality of entries of the time-state data structure indicate that the time clock has moved backwards (Ackley: ¶ [0060]-[0061] (determine out of sequence timestamps (i.e., if a subsequent timestamp is earlier than the preceding timestamp)); and 
in response to determining that the time clock has moved backwards, cause an adjustment of the parameter to indicate a lower quality of the time clock (Merio: Col. 3, Lines 28-33 (adjust quality value if error detected)).

Regarding claim 9, Ackley in view of Merio discloses:
The non-transitory machine-readable storage medium of claim 1, wherein recording the time in the entry comprises retrieving the time from the time clock upon the predefined time duration elapsing (Ackley: ¶ [0055]-[0057] (retrieve end-of-loop time)).

Claim 14
Regarding claim 14, Ackley discloses: 
An electronic device comprising: 
a time clock (Ackley: Figure 1; ¶ [0025]); 
a processor (Ackley: Figure 4; ¶ [0034]); and 
a non-transitory storage medium comprising instructions executable on the processor to: 
perform a time monitoring loop comprising: in each iteration of the time monitoring loop, invoking a time-lapse process that lasts a predefined time duration independently of the time clock, and recording a time upon a return of the time-lapse process in a respective entry of a time-state data structure that includes a plurality of entries to store respective times (Ackley: ¶ [0037] and ¶ [0044] (store timestamp information and events related to detected discrepancies in the timestamps and/or system clock in a time log); ¶ [0055]-[0057] (performing monitoring loops that last for a certain amount of time and record times for beginning and end of loop)); 
perform a time quality determination loop comprising: in each iteration of the time quality determination loop, setting variables based on times in successive entries of the plurality of entries (Ackley: ¶ [0052] (comparison of timestamps and determining if difference exceeds a predetermined threshold); Figure 7 and ¶ [0060]-[0061] (analysis of sequential timestamps to determine if subsequent event timestamp is out-of-sequence from (earlier than) previous timestamp)).

Further regarding claim 14, Ackley does not explicitly disclose, but Merio teaches:
compute a parameter representing a quality of the time clock based on values of the variables set in the time quality determination loop (Merio: Col. 3, Lines 28-33; Col. 7, Lines 50-67). 

Ackley teaches determining whether there is a problem with the time clock, but does not explicitly teach computing a parameter representing a quality of the time clock as required in the claim.  Merio teaches determining a quality value for the calibration of a time clock (Merio: Col. 3, Lines 28-33; Col. 7, Lines 50-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Merio in conjunction with a clock monitoring mechanism such as that taught by Ackley.  One of ordinary skill in the art would be motivated to do so to be able to improve tracking of clock problems using a computed quality value that can be stored in a time log such as that taught by Ackley (Ackley: ¶ [0058]). 

Claim 15
Regarding claim 15, Ackley in view of Merio discloses: 
The electronic device of claim 14, wherein the time-lapse process comprises a sleep process that counts a predefined quantity of cycles of a periodic signal (Ackley: ¶ [0055] (loop may be configured to endure for a certain amount of time)).

Claim 19
	Claim 19 contains limitations for a method which are similar to the limitations for the device in claim 14, and is rejected under 35 U.S.C. § 103 for the same reasons.


Prior Art
Regarding claims 4-8, 10-13, 16-18, and 20, prior art was not found that explicitly teaches or fairly suggests, either alone or in combination, the limitations of the claims when the claims are considered as a whole.  
Regarding claim 4, no prior art was found which teaches or would reasonably suggest to one of ordinary skill in the art the combination of determining whether a first entry of the given entries contains an indication of an interruption of a time monitoring process, wherein the determining of whether the given entries indicate that the time clock has moved backwards is in response to determining that the first entry contains the indication, as specified in the claim.  Claims 5-6, which depend upon and inherit the limitations from claim 4, also have no prior art teaching as a result.
Regarding claim 7, no prior art was found which teaches or would reasonably suggest to one of ordinary skill in the art adjusting a variable used in computing the parameter to a reset value, as specified in the claim, when the claim is viewed as a whole in conjunction with limitations in parent claims.  Claim 8, which depends upon and inherits the limitations from claim 7, also has no prior art teaching as a result.
Regarding claim 10, no prior art was found which teaches or would reasonably suggest to one of ordinary skill in the art discarding an oldest entry of the time-state data structure in response to determining that a maximum size of the time-state data structure will be reached, as specified in the claim, when the claim is viewed as a whole in conjunction with limitations in parent claims.  
Regarding claim 11, no prior art was found which teaches or would reasonably suggest to one of ordinary skill in the art setting attributes based on the iteration being performed, as specified in the claim, when the claim is viewed as a whole in conjunction with limitations in parent claims.  Claim 12, which depends upon and inherits the limitations from claim 11, also has no prior art teaching as a result.
Regarding claim 13, no prior art was found which teaches or would reasonably suggest to one of ordinary skill in the art the combination of setting the parameter representing the quality of the time clock is based on a first variable representing a quantity of entries of the plurality of entries that indicate an expected operation of the time clock, and a second variable representing a quality of the plurality of entries that have been examined, as specified in the claim, when the claim is viewed as a whole in conjunction with limitations in parent claims.  Merio teaches setting a quality value, but does not teach setting a value based on quantity as required in the claim.
Search of the prior art found other references which discuss clock monitoring, determining clock drift/error, and/or performing clock synchronization.  Relevant prior art deemed to be pertinent to the disclosed invention is listed on the attached PTO-892.  
However, none of the prior art found, either alone or in combination with other prior art, explicitly teaches or would reasonably suggest to one of ordinary skill in the art performing the above limitations as described in the claims, when the claims are considered as a whole, such that one of ordinary skill in the art would discern the claimed invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 16-17 and 20 contain allowable subject matter because no prior art was found which explicitly teaches or reasonably suggests all of the limitations described in the claims when the claims are considered as a whole.  Claim 18, which depends upon and inherits the limitations from claim 17, also has no prior art teaching as a result.  
Claims 16-18 and 20 are objected to as being dependent upon a rejected base claim (claims 14 and 19, respectively), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113